DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although, the prior arts disclose method and an apparatus evaluation device for tear/dry eye syndrome comprising: an eye glasses; a channel including an opening at an end thereof, said opening connecting said inner rim of said frame for said channel to be fixedly connecting said frame and a thermal camera device. However, none of them teach a nozzle having an exit end thereof arranged within said channel toward said rim of said frame; an air supply device connected to an entry end of said nozzle; a microcomputer electrically connected to said air supply device for operating said air supply device and said nozzle to send airflow from said opening to the eye at said inner rim, thereby producing minor irritation to the eye to see whether there is reflex tearing or not; and a thermal camera device arranged at an end of said channel corresponding to the end with said opening and having an optical camera arranged toward said opening for taking images of the eye with temperature changes thereof during reflex tearing reaction or non-reflex tearing reaction, said thermal camera device being electrically connected to said microcomputer for said microcomputer to analyze the temperature changes and thereby evaluate a secretion of tears of the eye or to fairly suggest the invention in the combination as claimed.

Claims 2-10 are allowed as being dependent on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE

/CONGVAN TRAN/Primary Examiner, Art Unit 2647